COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 GREGORY SAGE,                                §              No. 08-14-00055-CV

                     Appellant,               §                 Appeal from the

 v.                                           §           County Court at Law No. 6

 JAMES R. HOWARD, M. D.                       §            of El Paso County, Texas

                      Appellee.               §                (TC# 2009-4341)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until November 7, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Gary A. Norton, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before November 7, 2014.

       IT IS SO ORDERED this 3rd day of October, 2014.


                                                   PER CURIAM